Citation Nr: 1729766	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1983 to June 1989.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that, in pertinent part, denied service connection for residuals of a left wrist injury.  The Veteran timely appealed.

In May 2016, the Veteran testified during a hearing before the undersigned at the RO.  In August 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

1.  Arthritis of the left wrist was not manifested during active service or within the first year after separation, and is not attributed to service. 

2.  The evidence does not support a link between current left wrist ganglion cyst and a left wrist sprain the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  Arthritis of the left wrist was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Left wrist ganglion cyst is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including obtaining an addendum opinion.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

The Veteran seeks service connection for residuals of a left wrist injury, to include arthritis and left wrist ganglion cyst, which he believes had their onset in active service and are attributed to an in-service injury.  He was first diagnosed with wrist arthritis in 2004, at the time when a ganglion cyst was excised.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show that the Veteran sought emergency room treatment for complaints of left wrist pain in September 1983.  He reportedly was playing football and fell to the ground, and his body weight was caught by his left arm.  The Veteran also reported a history of bruised ligaments in his left wrist from three years earlier.  His left arm was placed in a splint, and X-rays taken the following morning were negative.  Specifically, X-rays revealed a "very well defined bony fragment in the ulnar and distal aspect of the left lunate bone.  This is very doubtful for a fracture and this probably represents a hypolunate sesamoid bone."  No other areas of significant abnormality were seen.

Notwithstanding the Veteran's left wrist injury, his service treatment records also show that the Veteran had fallen on his right hand while playing basketball in November 1984.  The assessment then was rule-out fracture, and the Veteran's right hand was placed in a cast for two weeks and then X-rayed again.

Clinical evaluation of the Veteran's upper extremities was normal in May 1985. On a "Report of Medical History" completed by the Veteran in May 1989, he checked "no" in response to whether he ever had or now had swollen or painful joints; bone, joint or other deformity; or broken bone.  No wrist disability was found at the time of the Veteran's separation examination in May 1989.

Post-service records reveal a long history of severe wrist pain and a large expanding mass.  The Veteran underwent excision of dorsal wrist ganglion cyst in October 2004.  Following the surgery, the Veteran's ranges of motion of the left wrist were limited due to mild pain.  Diagnoses at the time included left dorsal wrist ganglion cyst and wrist arthritis.

In this case, the Board finds that the evidence is against a finding that arthritis of the left wrist was incurred in active service or within the first year after separation.  

The report of a June 2010 VA examination reveals that the Veteran injured his left wrist while playing sports in active service, and that his arm was placed on a sling temporarily.  He later developed a cyst post-service and underwent surgery.  Current symptoms included pain and decreased motion of the left wrist.  A review of X-rays taken in November 2009 had revealed moderate degenerative changes involving the radiocarpal joint and possibly the articulation between the lunate and carpal of a third bone, as well as a "moderately large os epilunatum or accessory bone."

Following examination in June 2010, diagnoses included left wrist sprain while in service without evidence of chronic residuals; moderate degenerative changes of the left radiocarpal joint, per X-rays; and ganglion cyst of the left wrist with surgical removal in 2004.  The June 2010 examiner opined that the degenerative changes of the left radiocarpal joint and ganglion cyst with surgical removal were less likely as not caused or aggravated by active service.  In support of the opinion, the June 2010 examiner reasoned that the Veteran had temporary and acute left wrist pain assessed as a sprain in active service; and that X-rays taken at the time were negative for acute injury/trauma/fracture findings.  There is no objective evidence of further evaluations or treatment for any chronic left wrist condition or complaints shown in service treatment records. 

In September 2010, the Veteran reported that he injured his left wrist while in active service; and that, over the years, the injury had manifested to the point where he experienced pain and lack of movement.

In May 2016, the Veteran testified that he continued to have problems with his left wrist after his discharge from active service.

Following the Board's remand in August 2016, another VA physician provided an addendum opinion in September 2016.  The VA physician reviewed the medical records and opined that it is less likely as not that the Veteran's current left wrist arthritis is due to his active service.  In support of the opinion, the VA physician reasoned that X-rays taken at the time of injury in active service were read as negative; and that the incidental finding of hypolunate sesamoid bone is a normal finding.  Sesamoid bones are a normal part of hands and feet, and hypolunate refers to the location.  The VA physician also remarked that this finding is similar to that in recent X-rays of the left wrist taken in November 2009, described as "os epilunatum or accessory bone."  It is not a cause of arthritis, which was diagnosed in 2004.

The VA physician also opined in September 2016 that it is less likely as not that the Veteran's left wrist ganglion cyst was due to his active service.  In support of the opinion, the VA physician reasoned by there is no evidence that the Veteran had a ganglion cyst at any time in active service; and that ganglion cysts are very common and occur at any time.  The Veteran's ganglion cyst was diagnosed and removed in 2004, and service treatment records are silent for hand/wrist ganglion cyst.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as wrist pain and decreased motion.  However, the lay evidence must be compared with the medical evidence, which shows no link between current wrist arthritis and the in-service left wrist injury.  The VA physician explained that the "os epilunatum or accessory bone" was not a cause of arthritis.  In this case, there is no reliable evidence linking the Veteran's arthritis of the left wrist to disease or injury in active service.  To the extent that the Veteran asserts that he had wrist arthritis and a ganglion cyst during active service, such statements are inconsistent with the contemporaneous service treatment records and his denials at the time.  To the extent that there was an acute left wrist injury in active service, it has not produced chronic residuals. The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  

Moreover, the Veteran's statements are outweighed by the September 2016 VA physician who found no link between current left wrist ganglion cyst and active service.  The September 2016 VA examiner's opinion is more probative because it is based on a review of the Veteran's medical history and is supported by the evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for residuals of a left wrist injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for residuals of a left wrist injury, to include arthritis and left wrist ganglion cyst, is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


